DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species directed to claims 5, 7, and 23 in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that the inventions called by Species I-III are a close one with essentially the same feature and the fields of search would be essentially co-extensive.  This is not found persuasive because the Species directed to claims 5, 7, and 23 are illustrated in Applicant’s Figs. 9a and 9b where the cover is to fit over an arm handle of an exercise machine.  The other species are directed to covers to fit over yoga blocks, foam rollers, and exercise balls which are classified in entirely different CPC schemes,  namely A63B21/4037 (for yoga or supine floor exercises); A63B22/16 (balancing drums); and A63B41/00,08,125 (hollow inflatable balls, ball covers), for example. 
The requirement is still deemed proper and is therefore made FINAL.

Upon inspection of claims 1-5, 7-12, 16-20, and 23 elected by Applicant, the Office notes that claims 2 and 14-15 were cancelled in the preliminary amendment filed on 05/07/2020.
Additionally, 2-4 are directed to the embodiments of the cover for the yoga block, foam roller, and exercise ball.  Additionally, the flap having fastening means recited in claim 8 is not shown in Fig. 9a and 9b (i.e., the embodiment of cover for arm handle of exercise device).  
Accordingly, claims 3-4, 6, 8, 13, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The use of the term Lycra and Spandex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the trademark names Spandex and Lycra which should be accompanied by a trademark symbol.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9-12, 16-18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seilus et al. (US PG Pub. No. 2016/0303460, October 20, 2016).
Regarding claim 1, Seilus teaches a removable cover 1 (see Figs. 3-4 below) for exercise equipment (see para. [0011]), comprising: a. a stretchable cover (see para. [0022]) b. an interior cavity including an opening through which said exercise equipment (i.e., exercise handle 8, see Fig. 2 and para. [0018]) is appointed to traverse for receiving and temporarily housing said exercise equipment within said cavity. 

    PNG
    media_image1.png
    508
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    474
    media_image2.png
    Greyscale

Seilus further teaches said opening being formed as a slit and being a stretchable opening adapted to 10expand to engulf said exercise equipment when being inserted (see para. [0022], where the entire cover is stretchale and the opening formed at the distal end is a slit for insertion of the exercise equipment), and contract in a closed configuration when said exercise equipment is housed within said interior cavity, wherein said opening substantially closes over said exercise equipment so that it is substantially completely enclosed within said cover (see para. [0022]; d. at least one absorbent surface integrated within at least one of first wall, second 15wall, two side walls or two end walls (i.e., made of absorbent material or layer, see para. [0017] and [0024]); and e. said cover being composed of a thin, stretchy, soft material (see. para. 
Seilus is silent in explicitly teaching the stretchy material to include spandex, Lycra or nylon.
However, it has been held in In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) that selection of a known material having art recognized suitable for an intended purpose supported a prima facie case of obviousness. See in MPEP 2144.07. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make Seilus’ stretchy material to include spandex, Lycra or nylon as they are known stretchy material Seilus discloses that any stretchy material can be used (see para. [0022]).
Seilus is also silent in explicitly teaching a shape of the cover such that it has a first wall a second wall, two side walls and two end 5walls arranged to form an interior cavity.  Seilus, however, shows a rectangular-like exercise equipment (i.e., handle, see Fig. 4 above), whereby when the cover is inserted onto the handle, has a top surface, a bottom surface, two side walls, and end walls (i.e., defined by an surface portion with an opening and an opposite, closed end)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Seilus’ cylindrical cover such that has a first wall a second wall, two side walls and two end 5walls arranged to form an interior cavity in order to fit correspondingly shaped exercise equipment.  
Regarding claim 5, Seilus teaches wherein said cover is formed as a truncated tube sleeve (i.e., cylindrical, see para. [0017]) and said exercise equipment is an arm handle of an exercise machine.
Regarding claim 7, Seilus teaches wherein said opening is located on one of said side walls or end walls (i.e., where the opening is an end wall opposite of an closed end wall, see Figs. 3-4 above).

Regarding claim 10, Seilus teaches wherein said absorbent surface is integrated within said first wall and said second wall (i.e., made of absorbent material or layer, see para. [0017] and [0024])
Regarding claim 1511, Seilus teaches wherein said absorbent surface is integrated within said side walls (i.e., made of absorbent material or layer, see para. [0017] and [0024])
Regarding claim 12, Seilus teaches wherein said absorbent surface is integrated within said end walls (i.e., made of absorbent material or layer, see para. [0017] and [0024])
Regarding claim 16, Seilus teaches wherein said cover 1 includes antimicrobial / antibacterial properties (see para. [0022]).  
Regarding claim 17, Seilus teaches wherein at least one wall includes an absorptive cloth layer appointed to absorb sweat (see para. [0024]).  
Regarding claim 18, Seilus teaches wherein said cover 1 is composed 10of an elastic material (see para. [0022], where the entire cover is of stretchable/elastic materials).  
Regarding claim 20, Seilus teaches a removable cover 1 for exercise devices (see Figs. 3-4 above), comprising: a. a stretchable cover (see para. [0022]) arranged to form an interior cavity; b. said interior cavity including an opening through which an exercise device is appointed to traverse, for receiving and temporarily housing said exercise device (i.e., exercise equipment handle, see Figs. 3-4 above) within said cavity; c. said opening formed as a slit and being a stretchable opening formed as an 20elongated narrow slit adapted to expand to engulf said exercise device when being inserted (see para. [0022], the entire device made of stretchable material), and to contract into a closed configuration when said exercise device is housed within said interior cavity, wherein said opening substantially closes over 24said exercise device so that it (i.e., made of absorbent material, see para. [0024]); and 5e. said cover 1 being composed of a thin, stretchy, soft material (see para. [0022]) so that it can be significantly stretched and contracted to snuggly fit and cover said exercise device.
Seilus is silent in explicitly teaching a shape of the cover such that it has a first wall a second wall, two side walls and two end 5walls arranged to form an interior cavity.  Seilus, however, shows a rectangular-like exercise equipment (i.e., handle, see Fig. 4 above), whereby when the cover is inserted onto the handle, has a top surface, a bottom surface, two side walls, and end walls (i.e., defined by an surface portion with an opening and an opposite, closed end)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Seilus’ cylindrical cover such that has a first wall a second wall, two side walls and two end 5walls arranged to form an interior cavity in order to fit correspondingly shaped exercise equipment.  
Regarding claim 23, Seilus teaches wherein said cover is formed as a truncated tube sleeve (see para. [0017], cylindrical) and said exercise equipment is an arm handle of an exercise machine.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seilus, as applied to claim 1 above, in view of Miller (US PG Pub. No. 2013/0328362, December 12, 2013)
Seilus teaches the invention as substantially claimed.
Regarding claim 19, Seilus is silent in explicitly teaching a mesh bag for housing and carrying said cover when not in use.  
Miller, however, in an analogous art of covers for covering equipment teaches a mesh bag for carrying the cover (see para. [0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784